DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHRISTOPHER SLAWSON,
                            Appellant,

                                    v.

                          MEREDITH WEBB,
                             Appellee.

                              No. 4D21-729

                          [February 24, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502014DR007237NB.

  Christoper Slawson, Palm Beach Gardens, pro se.

  James H. Webb, Jr. of Webb & Taylor, LLC, Peachtree City, Georgia, for
appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.